                    Case 20-10755-BLS         Doc 16      Filed 04/06/20      Page 1 of 1
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                               )   Chapter 11
                                                     )
RAVN AIR GROUP, INC., et al.,                        )   Case No. 20-10755 (BLS)
                                                     )
                   Debtors.                          )   (Joint Administration Requested)
                                                     )

                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE
          Pursuant to Rule 9010-1 and the certification below, counsel hereby moves the admission pro hac
  vice of David Neier, Esq. to represent BNP Paribas in the above-captioned cases.

  Dated: April 6, 2020                                     ASHBY & GEDDES, P.A.

                                                           /s/ William P. Bowden
                                                           William P. Bowden (No. 2553)
                                                           500 Delaware Avenue, 8th Floor
                                                           Wilmington, Delaware 19899
                                                           Telephone: (302) 654-1888

                 CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
           Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
  admitted, practicing and in good standing as a member of the Bar of the State of New York, and submit to
  the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
  course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
  Standing Order for District Court Fund revised 8/30/16. I further certify that the annual fee of $25.00 has
  been paid to the Clerk of Court for District Court.

                                                   /s/ David Neier
                                                   David Neier
                                                   WINSTON & STRAWN LLP
                                                   200 Park Avenue
                                                   New York, NY 10166-4193
                                                   Telephone: (212) 294-6700
                                                   Email: dneier@winston.com

                               ORDER GRANTING MOTION
           IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




  {01552360;v1 }
